DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires the first sensor to be an ultrasonic sensor and the first sensed signal to be an ultrasonic signal.  However, claim 1 explicitly requires that the first sensor is an infrared sensor and the first sensed signal is an optical signal.  These two claims are inconsistent because the first sensor and first sensed signal cannot simultaneously be ultrasonic and infrared.  Claim 6 is inconsistent with claim 1.  Appropriate correction is required.  
Claim 17 is rejected for similar reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 8, 12-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 9,838,657 hereinafter referred to as Brown in view of Higgins et al. US 2014/0035913 hereinafter referred to as Higgins.
In regards to claim 1, Brown teaches:
“A projector, comprising: a first sensor, a second sensor, an optical engine and a processor, wherein the optical engine comprises a light source and projects an image beam to a projection area”
Brown Figure 2 teaches spatial sensor 60, camera 62 and projectors 12,14,  Figure 1 illustrates projection of an image onto a projection area..
“the processor is coupled to the first sensor, the second sensor and the optical engine, the first sensor receives a first sensed signal, generates a first signal corresponding to the first sensed signal, and transmits the first signal to the processor ...”
Brown Figure 2 teaches processor(s) 42 coupled to spatial sensor 60 and camera 62.  Brown teaches in column 3 lines 50-55 spatial processing system 50 locates blocking objects based on inputted sensor data.  
“the second sensor receives a second sensed signal different from the first sensed signal, the second sensor generates a second signal corresponding to the second sensed signal and transmits the second signal to the processor”
Brown teaches in column 3 line 65-67 image recognition system 56 obtains and processes images from camera 62.
“and when the processor receives the first signal and the second signal, the processor determines whether the first signal falls into a first pre-determined range, and whether the second signal falls into a second pre-determined range”
The Examiner interprets that performing a yes/no detection or a classification into one of multiple categories based on the sensor data is equivalent to determining whether a signal “falls” into a range.  Essentially, the signal falls into a range of yes/no or some other category such as person or prop.  Brown Abstract teaches a spatial sensor configured to sense and locate a blocking object.  Brown column 3 lines 25-35 teaches that the image recognition system 26 may detects a person or a prop.
“wherein when the first signal falls into the first pre-determined range, the processor determines that an object is present in a sensing area”
Brown Figure 3 step S2 determines if a blocking object falls into the yes/no range.  The above limitation is equivalent to a yes detection.
“wherein when the second signal falls into the second pre-determined range, the processor determines that the object is a to-be-protected object”
Brown teaches in column 3 line 65-67 image recognition system 56 obtains and processes images from camera 62.  Brown teaches in Figure 3 step S6 image recognition is performed. 
“and the processor transmits a light adjusting signal to control the light source”
Depending on the type of object, an enhancement projection 28 is used to separately illuminate and/or enhance the blocking object.  Brown explicitly teaches in column 3 lines 25-30 if the image recognition system 26 detects a person and associated facial features, a low intensity, flattering, soft, neutral color could be projected on the presenter's face, while more robust illuminating colors could be projected on the presenter's body.  The Examiner interprets the control to adjust to a low intensity light as the light adjusting signal.  The Examiner further interprets that signals that control the light source to perform other settings, such as setting to a high intensity light, are not the same signals and are not equivalent to the light adjusting signal.  
“when the second signal does not fall into the second pre-determined range, the processor determines that the object is not to-be-protected object, and the processor does not transmit the light adjusting signal to control the light source”
Brown teaches in column 3 lines 35-40 if a demonstration item is recognized, a high intensity light may be projected thereon.  In this case the there is no signal for adjusting to a low intensity.  Therefore, the signal to adjust the light that is sent when the second signal indicates a 
“and the first sensor continuously detects whether the object enters the sensing area”
Figure 3 step S1 and S2 loop after step S7 until a new object is detected.
“wherein when the processor has determined a … signal received by the first sensor being in the pre-determined range and the to-be-protected object being absent in the sensing area according to the second signal from the second sensor, the processor is configured to not transmit the light adjusting signal to control the light source and the first sensor continuously detects whether the object enters the sensing area”
Brown Figure 3 step S2 determines if a blocking object falls into the yes/no range.  The above limitation is equivalent to a yes detection.  Brown teaches in column 3 lines 35-40 if a demonstration item is recognized, a high intensity light may be projected thereon.  In this case the there is no signal for adjusting to a low intensity.  Therefore, the signal to adjust the light that is sent when the second signal indicates a to-be protected object is not transmitted.  Instead a different signal that controls a light source to adjust to a higher intensity is sent.  Brown Figure 3 teaches this process is performed continuously.
Brown does not explicitly teach:
“wherein the first sensor is an infrared sensor and the first sensed signal comprises an optical signal having a wavelength range” and “wavelength of the optical [signal]”

In regards to claim 2, Brown/Higgins teaches all the limitations of claim 1 and further teaches:
“when the processor determines that the first signal falls into the first pre-determined range, a result is obtained that the object is present in the sensing area, and thus the second sensor receives the second sensed signal different from the first sensed signal, the second sensor generates the second signal corresponding to the second sensed signal and transmits the second signal to the processor”
Brown Figure 3, inter alia, teaches that the object is determine as detected or not detected (S2 yes/no) before the signal is sent to the image recognition processing.
In regards to claim 3, Brown/Higgins teaches all the limitations of claim 1 and further teaches:
“wherein the sensing area comprises a space between the projector and the projection area”
Brown Figure 1 teaches presenter or blocking object 16 is between the projector 12 and screen 20.
In regards to claim 4, Brown/Higgins teaches all the limitations of claim 1 and further teaches:
“wherein the sensing area comprises an illumination space covered by the image beam from the light source”
Brown Figure 1 teaches sensor area of proximity sensor 22 overlaps with the image projection area. 
In regards to claim 8, Brown/Higgins teaches all the limitations of claim 1 and further teaches:
“wherein the second sensor is an image sensor or an infrared camera, and the second sensed signal comprises an image signal”
Brown teaches in column 3 line 65-67 image recognition system 56 obtains and processes images from camera 62.
In regards to claim 12, Brown/Higgins teaches all the limitations of claim 1 and claim 12 contains similar limitations written in method format.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 1.
In regards to claim 13, Brown/Higgins teaches all the limitations of claim 12 and claim 13 contains similar limitations as in claim 2.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 2.
In regards to claim 14, Brown/Higgins teaches all the limitations of claim 12 and claim 14 contains similar limitations as in claim 3.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 3.
In regards to claim 15, Brown/Higgins teaches all the limitations of claim 12 and claim 15 contains similar limitations as in claim 4.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 4.
In regards to claim 19, Brown/Higgins teaches all the limitations of claim 12 and claim 19 contains similar limitations as in claim 8.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Higgins in view of Chang et al. US 2014/0036235 hereinafter referred to as Chang.
In regards to claim 5, Brown teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the first sensor is an infrared sensor and the first sensed signal comprises an optical signal having a wavelength range”
Chang paragraph [0045] teaches a method whereby visible and infrared wavelength light is used as a human detection module in a system in which a projector may be modified to protect a presenter from bright light.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Brown in view of Chang to have included the features of “wherein the first sensor is an infrared sensor and the first sensed signal comprises an optical signal having a wavelength range” because consumers are very concerned about safety of electronic products using laser light because a few milliwatts (mW) of laser irradiation would suffice to cause harm to the eyes.
In regards to claim 16, Brown/Higgins teaches all the limitations of claim 12 and claim 16 contains similar limitations as in claim 5.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 5.
Claim 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Higgins in view of Maddox et al. US 4,772,875 hereinafter referred to as Maddox.
In regards to claim 6,  Brown/Higgins teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the first sensor is an ultrasonic sensor and the first sensed signal comprises an ultrasonic signal”
Ultrasonic sensor have been known for many years to be used for purposes of human detection.  Maddox teaches an intrusion detection system and specifically in column 1 lines 55-60 teaches ultrasonic detectors for determining the approach of an intruder.  It would have been 
In regards to claim 7,  Brown/Higgins teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the second sensor is an infrared temperature sensor and the second sensed signal comprises a heat radiation signal”
Maddox teaches an intrusion detection system and specifically in column 1 lines 55-60 teaches detectors passive infrared detectors receive infrared radiation to determine when a heat source such as a human body moves within its field of view.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Brown/Higgins in view of Maddox to include the features of “wherein the second sensor is an infrared temperature sensor and the second sensed signal comprises a heat radiation signal” because perimeter alarm systems such as door and window sensors attempt to establish a barrier about the exterior of the premises at possible points of entry (Maddox column 1 lines 40-45).  
In regards to claim 17, Brown/Higgins teaches all the limitations of claim 12 and claim 17 contains similar limitations as in claim 6.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 6.
In regards to claim 18, Brown/Higgins teaches all the limitations of claim 12 and claim 18 contains similar limitations as in claim 7.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 7.
Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Higgins in view of Mitsuhashi US 2017/0124926 hereinafter referred to as Mitsuhashi.
In regards to claim 9,  Brown/Higgins teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the projector further comprises a buzzer, and wherein when the processor determines that the object is present in the sensing area and determines that the object is the to-be-protected object, the processor transmits a warning signal to the buzzer, and the buzzer generates a warning tone according to the warning signal”
However, Mitsuhashi paragraph [0146] teaches when an object has been detected at a distance shorter than the reference distance in a projection region or when the object has been detected at or near the reference distance, alarm image information or alarm sound may be output.  While the term “buzzer” is not explicitly stated, one of ordinary skill would reasonably understand a buzzer may be used to create an alarm sound output.  The use of a buzzer does not provide unpredictable results as it merely results in the output of a sound.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Brown/Higgins in view of Mitsuhashi to include the features of “wherein the projector further comprises a buzzer, and wherein when the processor determines that the object is present in the sensing area and determines that the object is the to-be-protected object, the processor transmits 
In regards to claim 11,  Brown/Higgins teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the processor transmits a warning signal to the optical engine and the projector projects a revised image with a warning image”
Mitsuhashi paragraph [0146] teaches when an object has been detected at a distance shorter than the reference distance in a projection region or when the object has been detected at or near the reference distance, alarm image information or alarm sound may be output.  Alarm image information is interpreted to be a revised warning image.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Brown in view of Mitsuhashi to include the features of “wherein the projector further comprises an [alarm output], and wherein when the processor determines that the object is present in the sensing area and determines that the object is the to-be-protected object, the processor transmits a warning signal to the [alarm output]” because a technology enabling safety in use to be enhanced is desirable (Mistuhashi paragraph [0007]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Higgins in view of Mitsuhashi further in view of Chen US 2007/0024438 hereinafter referred to as Chen.
In regards to claim 10,  Brown/Higgins teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the projector further comprises an [alarm output], and wherein when the processor determines that the object is present in the sensing area and determines that the object is the to-be-protected object, the processor transmits a warning signal to the [alarm output]” 
Mitsuhashi paragraph [0146] teaches when an object has been detected at a distance shorter than the reference distance in a projection region or when the object has been detected at or near the reference distance, alarm image information or alarm sound may be output.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Brown/Higgins in view of Mitsuhashi to include the features of “wherein the projector further comprises an [alarm output], and wherein when the processor determines that the object is present in the sensing area and determines that the object is the to-be-protected object, the processor transmits a warning signal to the [alarm output]” because a technology enabling safety in use to be enhanced is desirable (Mistuhashi paragraph [0007]).
Brown/Higgins/Mitsuhashi do not explicitly teach:
“indicating lamp” and  “and the indicating lamp generates an indicating light according to the warning signal”
However, the use of an indicator lamp as a warning signal is conventionally known.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Chen paragraph [0019] teaches an alarm unit 251 producing warning sound and the illuminator 252 emitting flash light to send warning signals to the user indicating that 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422